Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-20 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Claims filed on 11/27/2018.
	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/27/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 4, 11 and 18 are objected to because of the following informalities:  Claim 4, 11 and 18 recite “or a combination thereof according to identify the one or more health state risks”.  The word according seems to be erroneous.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without 
Step 1
Claims 1-7 fall within the statutory category of a process.  Claims 8-14 fall within the statutory category of an apparatus or system. Claims 15-20 fall within the statutory category of an article of manufacture as a computer program product.
Step 2A, Prong One
As per Claims 1, 8 and 15, the limitations of learning a health state of a user according to user behavior, physical conditions, activities of daily living, and associated context of daily living; and identifying and recommending applications, application components or internet of things devices to minimize possible negative impacts on health state of the user, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting by a processor, one or more computers with executable instructions, and computer program product comprising a non-transitory computer-readable storage medium having code portions, nothing in the claim elements of the independent claims precludes the steps from practically being performed in the mind.  The steps of learning a health state of a user, identifying an application or device, and recommending an application or device are concepts which can be performed using observation, evaluation, judgement and opinion in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional elements – one or more computers with executable instructions for executing the abstract idea, and a computer program product comprising a non-transitory computer-readable storage medium having computer-readable code comprising an executable portion to execute the abstract idea.  The computer and computer program product in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of one or more computers with executable instructions, and a computer program product comprising a non-transitory computer-readable storage medium having computer-readable code comprising an executable portion to perform the method of the invention amounts to no more than mere instructions to apply the exception 
Dependent Claims 2-7, 9-14 and 16-20 add further limitations which are also directed to an abstract idea.  For example, Claims 2, 9 and 16 include activating/deactivating/configuring applications, components or devices which fall into the certain methods of organizing human activity grouping of abstract ideas because activating or deactivating a device or application describes managing personal behavior or personal interaction.  Claims 3, 10 and 17 include monitoring the health state of the user which, similar to the independent claims describes a mental process because monitoring a user is accomplished with human evaluation, judgement, and/or opinion.  Claims 4, 11 and 18 include aggregating data to identify health state risks 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaashua et al. (US 2016/0342906 A1), hereinafter Shaashua.
As per Claims 1, 8 and 15, Shaashua discloses a system for implementing an intelligent health recommendation service, comprising: 
non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions executed by one or more computers with executable instructions that when executed cause the system ([0092] software modules executing instructions on a tangible storage memory executed by a processor) to: 
learn a health state of a user according to user behavior, physical conditions of the user, activities of daily living (ADL) and associated context of daily living (CDL) of the user, or a combination thereof ([0033] monitoring people, [0053] collect data of a person to present a view of user’s activities to monitor user’s health and behavioral patterns, [0079] IoT devices data creates a log of health status for the user, [0083] monitor patient behavior/activities such as leaving home, exercising, etc., [0134] collected/monitored data includes health or physical conditions of user, or non-health related activities of a day); and 
identify and recommend one or more applications, one or more application components, one or more internet of things (IoT) devices, or a combination thereof ([0049] device identification module to control and manage an internet of things device, [0080] based on detection of events, generate and execute IoT device based on rules such as operating an IoT device/door lock when activity tracker data indicates a person with permission) to minimize one or more possible negative impacts upon the health state of the user ([0075-0076] data is used to generate actionable insights for what actions to take, data is from two IoT devices to recommend stopping exercise to avoid sudden drop in glucose level, i.e. to avoid negative impact).
As per Claims 2, 9 and 16, Shaashua discloses the limitations of Claims 1, 8 and 15.  Shaashua also discloses activating, deactivating, or configuring the one or more applications, one or more application components, the one or more IoT devices, or a combination thereof to monitor the health state of the user ([0152] action recommendations are generated including configuring a schedule of an IoT device where the recommendation can be related to user health state such as blood sugar level based on exercise).
As per Claims 3, 10 and 17, Shaashua discloses the limitations of Claims 1, 8 and 15.  Shaashua also discloses monitoring the health state of the user using the one or more applications, the one or more application components, the one or more IoT devices, or a combination thereof ([0053] monitoring user health, [0059] exercise tracker (IoT device) used to track/monitor user health, [0079] IoT devices data creates a log of health status for the user).
As per Claims 4, 11 and 18, Shaashua discloses the limitations of Claims 1, 8 and 15.  Shaashua also discloses aggregating data from the one or more applications, the one or more application components, the one or more IoT devices, or a combination thereof according to identify the one or more health state risks ([0098] consolidating lifestyle and daily routine data to achieve a health action plan, [0134] aggregate data from heart rate monitor and glucose level monitor which are separate IoT devices).
As per Claims 5, 12 and 19, Shaashua discloses the limitations of Claims 4, 11 and 18.  Shaashua also discloses including recommending one or more mitigating actions to avoid one or more possible negative impacts upon the health state of the user according to the collected data, the one or more application components, the one or more IoT devices, or a combination thereof ([0137-0139] recommendation determined based on history of user behavior of data collected from IoT device, when data determines a rule trigger has been detected then the action is recommended, [0098] based on the collected data, creating a health action plan, [0075-0076] data is used to generate recommendations as actionable insights for what actions to take, data is from two IoT devices to recommend stopping exercise to avoid sudden drop in glucose level, i.e. to avoid negative impact).
As per Claims 6, 13 and 19, Shaashua discloses the limitations of Claims 1, 8 and 15.  Shaashua also discloses predicting the health state of the user according to aggregating data collected from the one or more applications, the one or more application components, the one or more IoT devices, or a combination thereof according to identify the one or more health state risks ([0079] activity and health status data coming from IoT devices is correlated together over time via data correlation module to generate layers which are predictive of user behavior patterns, [0133-0134] predictive analytics are used for aggregated data relating to particular contextual data such as health of a user in the way of heart rate and glucose data to predict trends of glucose status, [0148]/[0151-0152] prediction of a contextual situation of a user including predicting health state of a user including blood sugar levels).
As per Claims 7, 14 and 20, Shaashua discloses the limitations of Claims 1, 8 and 15.  Shaashua also discloses initializing a machine learning mechanism to collect feedback, learn one or more combinations of health plugins and the one or more IoT devices for the user according to health conditions, activity, and environment of the user ([0079] apply machine learning on the correlated data (includes all data correlated together over a period of time, health condition, activity and environment), [0155] machine learning model used to determine situation forecast of user, [0161] machine learning model uses context indicators, reported activities (feedback), [0185-0186] machine learning model which learns dynamically from feedback, see Fig. 13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tran et al. (US 2018/0001184 A1) teaches Internet of Things devices which collect data of a person’s behavior or activities and recommending lifestyle modifications to a user based on aggregated user information.

Adibi et al. (US Patent 10,346,697 B2) teaches monitoring a person’s health status using Internet of things devices and generating a corrective action to reduce negative impact.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/EVANGELINE BARR/Primary Examiner, Art Unit 3626